IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,679


EX PARTE DEE EDWARD CARDER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09CR0618-83 IN THE 122ND DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted
aggravated sexual assault of a child and sentenced to seven years' imprisonment. His direct appeal
was dismissed after abatement and a hearing. Carder v. State, No. 14-10-00398-CR (Tex.
App.-Houston [14th Dist.] Aug. 5, 2010) (unpublished).
	Applicant contends that counsel, who was appointed specifically to seek shock probation,
did not file the necessary motions to have Applicant considered while the trial court still had
jurisdiction under Section 6 of Article 42.12 of the Code of Criminal Procedure.
	Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
determined that counsel erred and Applicant was harmed by the error. Applicant is entitled to relief.
Strickland v. Washington, 466 U.S. 668, 687 (1984).
	Relief is granted. Applicant's sentence in Cause No. 09CR0618-83 in the 122nd Judicial
District Court of Galveston County is set aside, and Applicant is remanded to the custody of the
sheriff of Galveston County to be re-sentenced to seven years' imprisonment. The trial court shall
issue any necessary bench warrant and shall determine whether Applicant is indigent within 10 days
after the mandate of this Court issues. If Applicant is indigent and wishes to be represented by
counsel, the trial court shall immediately appoint an attorney to represent Applicant at sentencing.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: November 9, 2011
Do Not Publish